Citation Nr: 0215618	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  93-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested by the Board's previous remands in this 
matter has been accomplished to the extent possible, and that 
this case is now ready for appellate review.


FINDING OF FACT

The veteran was exposed to a herbicide agent during active 
service and his non-Hodgkin's lymphoma must therefore be 
presumed to have been incurred during that service.


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1116 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the record reflects numerous efforts on the part of 
the regional office (RO) to verify the veteran's exposure to 
herbicide agents while stationed at Fort Knox, Kentucky in 
1965.  In addition, the Board finds that the veteran has 
continually known of what steps the RO was and had been 
taking to develop his claim and what steps he could take.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, 
the Board also observes that since the Board has decided to 
grant service connection for non-Hodgkin's lymphoma, any lack 
of notice or development under the VCAA could not be 
considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

Under the United States Court of Appeals for the Federal 
Circuit's holding in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the Department of Veterans Affairs (VA) is required to 
consider, in addition to the statutory presumptions referable 
to herbicide exposure (including Agent Orange) diseases 
contained in § 3.309(e), whether the veteran would be 
entitled to service connection on a direct basis under 38 
U.S.C.A. § 1110.

Here, the veteran's service medical records are silent with 
respect to complaints or treatment for non-Hodgkin's lymphoma 
and the record does not contain a medical opinion linking the 
veteran's non-Hodgkin's lymphoma to service.  However, it has 
consistently been the veteran's contention that he was 
exposed to a herbicide agent while stationed a Fort Knox, 
Kentucky in 1965, and that this exposure entitles him to 
presumptive service connection for his non-Hodgkin's 
lymphoma.

With respect to the veteran's contention, the Board first 
notes that service medical records reflect that the veteran 
received medical treatment at Fort Knox, Kentucky in November 
1965.  Personnel records reflect that the veteran underwent 
basic and advanced training at Fort Knox, Kentucky, during 
the period of October 12, 1965 to March 20, 1966.

The veteran did not have service in Vietnam.

Private medical records for the period of August 1987 to June 
1990 reflect multiple diagnoses of non-Hodgkin's lymphoma and 
treatment for this disorder.

The record contains a June 1991 handbook providing 
information to physician's in recognizing chemically-induced 
diseases that Vietnam veterans and civilians who served in 
the Vietnam Conflict were experiencing.

Information received in November 1996 from the Environmental 
Support Group (ESG) of the Department of the Army 
(subsequently redesignated as the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)), provided various 
pertinent facts and studies about Agent Orange and related 
concerns.  Initially, Agent Orange was defined as a mixture 
of chemicals containing equal amounts of the two active 
ingredients, 2,4-D and 2,4,5-T.  It was further noted that 
one of the chemicals (2,4,5-T) in Agent Orange contained 
minute traces of 2,3,7,8-tetrachlorodibenzo-p-dioxin (also 
known as TCDD or dioxin).  It was also indicated that this 
chemical had caused a variety of illnesses in laboratory 
animals.  Finally, it was noted that the National Academy of 
Sciences (NAS) had indicated in a 1993 report about Agent 
Orange and non-Hodgkin's lymphoma that the evidence was 
sufficient to conclude that there was a positive association 
between exposure to herbicides (2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram) and non-
Hodgkin's lymphoma.

In a statement received in February 1997, the veteran 
contended that he might have been exposed to Agent Orange at 
several points throughout his military service, including at 
some point during basic training at Fort Knox, Kentucky in 
1965.

In response to a June 2002 letter from the RO seeking to 
confirm whether a herbicide agent was used a Fort Knox, 
Kentucky in conjunction with chemical, biological and 
radiological training and/or for building and grounds 
maintenance from October to December 1965, a July 2002 letter 
from the Chief of the Environmental Management Division, 
Directorate of Base Operations Support, Fort Knox, Kentucky, 
reflects that Post Directorate of Public Works, Natural 
Resource Branch and Pest Control Branch did use pesticides 
(herbicides, insecticides) throughout the installation.  He 
further indicated that areas treated with insecticides 
included dining facilities, barracks, living quarters, and 
administration buildings, and that herbicides were used for 
weed control on ranges, around administration buildings, and 
on golf courses.  He noted that "[s]ome of the pesticides 
used then were DDT; chlordane; 2,4,5 T; diazinon; and 
malathion."  There were no records that demonstrated the 
frequency or level of use.

The Board has carefully reviewed the evidence of record and 
first notes that recent information provided by the Chief of 
the Environmental Management Division at Fort Knox, Kentucky, 
documents the use of the chemical 2,4,5-T at that location at 
the time the veteran was stationed there in 1965.  Moreover, 
the evidence provided by ESG (redesignated subsequently as 
USASCRUR) documents that this chemical was one of the 
components of Agent Orange that contained dioxin and was 
found in 1993 by NAS to be positively associated with the 
development of non-Hodgkin's lymphoma.  The Board further 
notes that under 38 C.F.R. § 3.307(c)(6) (2001), "herbicide 
agents" are identified as 2,3-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  Thus, while the Board 
recognizes that the veteran did not have service in Vietnam, 
giving the veteran the benefit of the doubt, the Board does 
find that he was likely exposed to a herbicide agent for 
which presumptive service connection attaches under 38 C.F.R. 
§ 3.309(e) (2001).

Accordingly, since the veteran's non-Hodgkin's lymphoma is 
listed under 38 C.F.R. § 3.309(e) as a disease associated 
with exposure to certain herbicide agents, and such exposure 
probably occurred, the Board finds that service connection 
for the veteran's non-Hodgkin's lymphoma is warranted.  


ORDER

The claim for service connection for non-Hodgkin's lymphoma 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

